The petition for rehearing is directed to that part of the Court's opinion reading as follows:
"In support of its contention, Appellant exhibited here and in the court below some moving picture films. We have not before been called on to rule on the challenge to this class of evidence.
"We hold that such evidence is admissible, but to be so, it must be produced under the direction of a commissioner *Page 128 
appointed by the court for that purpose. Opposing counsel should also have notice and an opportunity to be present and the application to take it must make it appear to the trial court that it is material and will enlighten the court on the issues involved. Otherwise it should not be admitted."
This procedure for admitting moving picture films in evidence grew out of charges and counter charges of bad faith on the part of counsel with reference to the verity of the evidence or films in question. On further consideration, we are convinced that the procedure so prescribed should not be required in all cases.
We do not renounce the requirement as to notice and the production of such evidence under the direction of a commissioner. We think it the proper procedure in many cases but if in the judgment of either litigant, the notice and appointment of a commissioner should not be availed of, the litigant may proceed in the manner deemed by him advisable, but to be competent evidence, the films must be properly authenticated and shown to be a faithful representation of the subject, sound, movement, or other tangible or intangible thing which they purport to reproduce. When such a showing is made to the trial court, moving picture films should be admitted under the same rules as photographs.
In other respects, the opinion is reaffirmed.
It is so ordered.
ELLIS, C.J., and WHITFIELD, BUFORD, and CHAPMAN, J.J., concur.